DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
Response to Amendment
It is acknowledged that claims 1, 19 and 20 have been amended on 06/28/2022.
Claims 1-20 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 06/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10168918, 9881127, 9087080 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The Double Patenting rejection previously cited has been withdrawn.
Response to Arguments
Applicant’s arguments with respect to the amended portions of claim(s) 1, 19 and 20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullen et al. (US 20030140141 A1) in view of Wright et al. (US 20020048222 A1) and Florin et al. (US 20070041647 A1), further in view of Birkhoelzer et al. (US 20050068577 A1)
Regarding claim 1, Mullen discloses:
a system comprising: at least one hardware processor; and one or more software modules that are configured to, when executed by the at least one hardware processor, at least by (paragraph [0042] which describes a computer hardware system with the above components and software)

for each of a plurality of medical data files, receive the medical data file from one of a plurality of operator devices , at least by (paragraph [0030] describes an archive manager receiving an medical image from different medical devices/scanners of different modalities (see para. 0024))
wherein the medical data file comprises medical image data and a header, and wherein the header comprises a plurality of fields, including values for the two or more device-dependent fields, at least by (paragraph [0031] describes DICOM object as medical data file, with multiple attribute data (e.g. medical image data and device-dependent fields), paragraph [0033] describes a header of the DICOM data that includes the address of the transmitting device and the address of the destination device, as such, these addresses have been previously recorded in corresponding device-dependent fields, to be read and identified.  Paragraph [0032] further describes converting the DICOM object to a proposer format corresponding to the destination remote device and sent over the available channel on the network.)
But Mullen fails to specifically describe: a memory that stores, for each of a plurality of operator devices, values for two or more device-dependent fields; and identify the one operator device that sent the medical data file by matching the values for the two or more device-dependent fields, in the header of the medical data file, to the values for the two or more device-dependent fields, stored in the memory for the one of the plurality of operator devices.
However, Wright et al. (US 20020048222 A1) teaches: a memory that stores, for each of a plurality of operator devices, values for two or more device-dependent fields, at least by (paragraph [0033] which discloses one device dependent field “device name/id” recorded in the image input device profile table (e.g. a memory that stores, for each of a plurality of operator devices).  And further teaches: identify the one operator device that sent the medical data file by matching the values for the two or more device-dependent fields, in the header of the medical data file, to the values for the two or more device-dependent fields, stored in the memory for the one of the plurality of operator devices, at least by (paragraph [0033] which describes matching the device name/id in the header of the DICOM image data file and the profile record to identify the corresponding profile record of the input image device (e.g. operator device).  As shown above Wright only describes one device dependent field.  Examiner respectfully submits that the number of device dependent field is merely a design choice in identifying a device.  Furthermore Florin et al. (US 20070041647 A1) in paragraph [0007 and 0030] further discloses that the DICOM image file header includes the device dependent field for the manufacturer.  As such between Wright and Florin, the header can provide device name/id and manufacturer as the two device dependent fields which is consistent with Applicant’s specification see para. [0057] “device-dependent header fields… e.g., manufacturer, model name, model number”).
Also, Mullen, Wright and Florin, fails to describe the configuration of system where operator devices receive said medical data file over the at least one network.
However, Birkhoelzer, teaches: receive[ing] the medical data file from one of a plurality of operator devices over at least one network, at least by (paragraph [0020], by receiving an image data in DICOM format at a external service provider/server via a network described in para. 0021; and the external service provider/server converts the DICOM image into JPEG and PDF format, that can be transferred to the recipient via the network/email or a physical media described in para. 0021,0022.
One of the ordinary skill in the art at the time of the invention filed would use common networking technology similar to the one described in Birkhoelzer, to expand the capabilities of local systems and allows computer devices to communicate and exchange files between each other remotely.
Also, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Wright and Florin into the teaching of Mullens as they relate to converting and producing medial images one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing a compatible and flexible data format and modality as taught by Wright in para. 0008 and Florin in para. 0038.
As per claim 13, claim 1 is incorporated and Mullen further discloses:
wherein identifying the at least one recipient comprises extracting a network address from the plurality of fields in the header of the medical data file, paragraph [0033] describes a header of the DICOM data that includes the address of the transmitting device and the address of the destination device (e.g. recipient), where both address are read (e.g. extracted) 
As per claim 15, claim 1 is incorporated and Mullen further discloses:
wherein the one or more software modules are further configured to: extract a message from the plurality of fields in the header of the medical data file; and send the message to the at least one recipient, along with the media file, at least by (paragraph [0033] “Each DICOM data communication comprises a header that includes the address of the transmitting device and the address of the destination receiving device. The transmitting device sends the DICOM data communication onto the local area network; the receiving device recognizes its own address in the header of the DICOM data communication and then grabs the DICOM data communication off of the network.”)
Claims 19 and 20 recite equivalent claim limitations as claim 1 above, except that they set forth the claimed invention as a method and non-transitory computer-readable medium, as such they are rejected for the same reasons as applied hereinabove. 
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullen, Wright, Florin and Birkhoelzer in view of Yamamichi (US 20060008130 A1).
As per claim 2, claim 1 is incorporated and Mullen fails to specifically disclose:
wherein the one or more software modules are further configured to, for each of the plurality of medical data files: identify an output modality from the plurality of fields in the header of the medical data file; and convert the medical image data in the medical data file into a separate and independent media file based on the output modality.
However, Yamamichi teaches the above limitation at least by (paragraph [0138] “Then the modality number is read out from the header area of the medical image to be outputted, in controller 20.  The order of output "n" is rearranged and set so that the order is opposite to the order of image diagnosis specified in the medical images of the same modality number”, as such the output modality is determined and outputted into a format compatible to the  output modality)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Yamamichi into the teaching of Mullen because they are directed towards outputting and displaying medical images and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of outputting each modality in medical image output apparatuses as taught by Yamamichi in para. 0138.
As per claim 3, claim 2 is incorporated and Mullen fails to disclose:
wherein the output modality indicates one or more capabilities of a device of the at least one recipient.
However, Yamamichi teaches the above limitation at least by (paragraph [0138] “Then the modality number is read out from the header area of the medical image to be outputted, in controller 20.  The order of output "n" is rearranged and set so that the order is opposite to the order of image diagnosis specified in the medical images of the same modality number” Where the modality indicates that receiving apparatus required the images to be provided in a reverse order, which is a particular capability of the receiving apparatus to display the images correctly.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Yamamichi into the teaching of Mullen because they are directed towards outputting and displaying medical images and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of outputting each modality in medical image output apparatuses as taught by Yamamichi in para. 0138.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullen, Wright, Florin, Birkhoelzer and Yamamichi further in view of Hu et al. (US 20100246981 A1).
As per claim 4, claim 2 is incorporated and Mullen fails to disclose:
wherein the output modality indicates image dimensions to which the medical image data is to be scaled during conversion.
However Hu discloses the above limitation at least by (paragraph [0096] “process then identifies (at 1220) one or more image settings that define the one or more resized images that are to be generated. Some embodiments predetermine one or more image display settings that define the one or more down sampled versions of the image to generate during preprocessing. Additionally, when the image optimization module identifies a request for an image that is sent by a client device having image display settings different from the predetermined settings, the image optimization module of some embodiments identifies the image display settings on-demand based on the particular image display settings of the requesting client device. In this manner, the image optimization module of some embodiments generates an on-demand down sampled image that is down sampled according to the particular image display settings of the requesting client device”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Hu into the teaching of Mullen and Yamamichi because they are directed towards providing and displaying medical images to other devices and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose efficiently transferring medical images, as taught by Hu in Abst
As per claim 5, claim 2 is incorporated and Mullen fails to disclose:
wherein the output modality indicates an optimal resolution to which the medical image data is to be converted during conversion.
However Hu discloses the above limitation at least by (paragraph [0096] “process then identifies (at 1220) one or more image settings that define the one or more resized images that are to be generated. Some embodiments predetermine one or more image display settings that define the one or more down sampled versions of the image to generate during preprocessing. Additionally, when the image optimization module identifies a request for an image that is sent by a client device having image display settings different from the predetermined settings, the image optimization module of some embodiments identifies the image display settings on-demand based on the particular image display settings of the requesting client device. In this manner, the image optimization module of some embodiments generates an on-demand down sampled image that is down sampled according to the particular image display settings of the requesting client device” paragraph [0093] “benefit of the image optimization performed by some embodiments is that the client device has to do less processing in order to display the image… optimized for the screen display of the client device, the client device does not need resample the image (e.g., down sample or up scale the image resolution) in order to display the image”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Hu into the teaching of Mullen and Yamamichi because they are directed towards providing and displaying medical images to other devices and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose efficiently transferring medical images, as taught by Hu in Abst.
As per claim 6, claim 2 is incorporated and Mullen fails to disclose:
wherein the output modality indicates a data rate or data amount.
However Hu discloses the above limitation at least by (paragraph [0043] which describes identified display settings (e.g. output modality) that determines the image size that is transferred to avoid transferring unnecessary image data (e.g a data rate or data amount)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Hu into the teaching of Mullen and Yamamichi because they are directed towards providing and displaying medical images to other devices and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose efficiently transferring medical images and avoid transferring unnecessary image data, as taught by Hu in para. 0043.
Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullen, Wright, Florin and Birkhoelzer in view of Maresh et al. (US 20090112882 A1).
As per claim 7, claim 2 is incorporated and Mullen fails to disclose:
wherein the at least one recipient comprises an application programming interface of a web application.
However Maresh discloses the above limitation at least by (paragraph [0055, 0094, 0095] which discloses a web interface that each medial facility uses to interact with the PACS allowing medical professionals to view medical images and records stored in various systems)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Maresh into the teaching of Mullen because they are directed towards providing and displaying medical images to other devices and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose remotely accessing medical images and records, as taught by Maresh in para. 0094.
As per claim 11, claim 1 is incorporated and Mullen fails to disclose:
wherein the one or more software modules are further configured to remove patient-identifying information from the medical data file prior to conversion.
However Maresh et al. (US 20090112882 A1) discloses the above limitation at least by (paragraph [0107] which describes removing, modifying or substituting patient identification number and paragraph [0110] subsequently convert the DICOM medical image file into a JPEG medical file)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Maresh into the teaching of Mullen because they are directed towards providing and displaying medical images to other devices and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose remotely accessing medical images and records, as taught by Maresh in para. 0094.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullen, Wright, Florin, Birkhoelzer and Maresh further in view of Moore (US 20070168461 A1).
As per claim 8, claim 7 is incorporated and Mullen fails to disclose:
wherein the web application is a social networking site.
However, Moore teaches the above limitations as at least by (paragraph [0189] “Applications 406 may include, for example, a user interface, social networking”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Moore into the teaching of Mullen and Maresh because they are directed towards providing and displaying medical images to other devices and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose employ a variety of standards, protocols, and programming languages to interact meaningfully with the data, as taught by Moore in para. 0226.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullen, Wright, Florin and Birkhoelzer in view of Merge, eFilm Scan 2.0 User Guide (March 27, 2008).
As per claim 9, claim 1 is incorporated and Mullen further discloses:
further comprising software installed on one or more of the plurality of operator devices that are configured to capture the medical image data, and wherein the software on each respective one of the one or more operator devices is configured to, when executed by that respective operator device: receive information that identifies the at least one recipient via a user interface of the respective operator device; generate the medical data file comprising the medical image data captured by the respective operator device; add the information that identifies the at least one recipient to the plurality of fields in the header of the medical data file; and send the medical data file to a server that comprises the at least one hardware processor and the one or more software modules.
However Merge, discloses the above limitation at least by Pg. 5, which describes the eFilm Scan software installed on an operators device.  Pg. 44-45, describes a user interface provided by the eFilm Scan software allowing the operator to select the destination (e.g. recipient) from a list via a dialog box.  And further describes generating and sending the DICOM file to the selected destination/server. 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Merge into the teaching of Mullen because they are directed towards providing and displaying medical images to other devices and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose facilitating converting and sending medical images in DICOM compliant format, as taught by Merge in pg. 3.
As per claim 10 claim 9 is incorporated and Mullen further discloses:
wherein each of the one or more operator devices comprises an ultrasound machine, such that the medical image data in the medical data files sent by the one or more operator devices comprises ultrasound images, at least by (paragraph [0006] “The DICOM system is designed to facilitate the communication of digital images of different types, e.g., X-ray, computerized tomography, magnetic resonance and ultrasound imaging” paragraph [0025] “known scanner, namely, a computerized ultrasound imaging system, are represented in FIG. 1. This scanner is programmed to communicate with remote devices over a network in conformance with the DICOM standard”)
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullen, Wright, Florin and Birkhoelzer in view of Kaufman et al. (US 20040075433 A1).
As per claim 12, claim 1 is incorporated and Mullen further discloses:
wherein identifying the at least one recipient comprises extracting an email address from the plurality of fields in the header of the medical data file, at least by (paragraph [0033] which describes the destination address being included in the header and the address being read (e.g. extracted).
But Mullen fails to describe the address as being an email.
However Kaufman et al. (US 20040075433 A1) discloses the above limitation at least by (paragraph [0029] which describes an email address being included in the header for the patient’s images)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Kaufman into the teaching of Mullen because they are directed towards providing and displaying medical images to other devices and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose using the medical image header store information related to the patient to provide a complete record of the patient through the medical image, as taught by Kaufman in para. 0035, 0038.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullen, Wright, Florin and Birkhoelzer in view of Wiley et al. (US 20030081234 A1).
As per claim 14, claim 1 is incorporated and Mullen fails to disclose:
wherein identifying the at least one recipient comprises extracting a cellular phone number from the plurality of fields in the header of the medical data file.
However, Wiley discloses the above limitation at least by paragraph [0033] “data defining a number of recipients and one or more destinations corresponding to each of the recipients. For example, the recipient may be defined by meta data (e.g., a person's name, a device name, etc.), and the corresponding destinations may comprise an email account, facsimile number, mobile phone number, network address (e.g., Internet Protocol (IP) address)”
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Wiley into the teaching of Mullen because they are directed towards outputting and displaying medical images and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of formatting documents for different types of devices, as taught by Wiley para. Abst.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullen, Wright, Florin and Birkhoelzer in view of Holla et al. (US 20080021730 A1).
As per claim 16, claim 15 is incorporated and Mullen fails to disclose:
wherein the one or more software modules are further configured to format the message according to a message template, prior to sending the message to the at least one recipient.
However, Holla teaches the above limitations as at least by (paragraph [0077] it may automatically generate an SMS message including a pointer to a wireless access protocol (WAP) server (also referred to herein as a mobile web server), step 239, to also be sent to the physician's mobile device. Alternatively… it may send an e-mail to the physician's mobile device 150, step 238. E-mail addresses of physicians may be available on the data server 131 or in the console 120, or may be manually included in the message by the user via data entry into the console 120. The data server 131 may be configured so that the e-mail transmitted to a mobile device 150 may carry the attached medical data or transmit the e-mail text without an attachment but with a hyperlink to a website from which the attachments may be retrieved” paragraph [0093]; where the message sms or email are a particular message template related to the output modality).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Holla into the teaching of Mullen because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing different types of message formats that corresponds to the different types of modality, as taught by Holla para. 0077.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullen, Wright, Florin and Birkhoelzer in view of Lyshkow (US 20090164253 A1).
As per claim 17, claim 15 is incorporated and Mullen fails to disclose:
wherein sending the media file to the at least one recipient comprises selecting one of a plurality of output gateways through which to send the media file.
However, Lyshkow teaches the above limitations as at least by (paragraph [0040 and 0042] describes selecting corresponding output gateways of both MMS and SMTP ).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Lyshkow into the teaching of Mullen because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing different types of message formats that corresponds to both E-Mail and MMS message, as taught by Lyshkow, Abst.
As per claim 18, claim 17 is incorporated and Mullen fails to disclose:
wherein the plurality of output gateways comprises a Simple Mail Transfer Protocol (SMTP) server and a Multimedia Messaging Service (MMS) gateway. 
However, Lyshkow teaches the above limitations as at least by (paragraph [0040 and 0042] describes selecting corresponding output gateways of both MMS and SMTP ).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Lyshkow into the teaching of Mullen because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing different types of message formats that corresponds to both E-Mail and MMS message, as taught by Lyshkow, Abst.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        09/06/2022